Motion to amend remittitur granted. Return of remittitur requested, and, when returned, it will be amended by adding thereto the following; On the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.; Did the compulsory labor performed by appellant during his confinement in a State mental institution deprive him of his right to be free from involuntary servitude in violation of the Thirteenth Amendment of the Constitution of the United States? The Court of Appeals considered this contention and held there was no violation of appellant’s constitutional rights. [See 34 N Y 2d 881.]